EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan Jordan on 3/26/21.
The application has been amended as follows: 
In the claims:

Claim 1.	(Currently Amended) A material handling vehicle simulation system comprising:
	a material handling vehicle including:
		a plurality of controls operable to manipulate the material handling vehicle to perform a desired operation; and
		a vehicle controller configured to selectively transition between a standard mode where the vehicle controller is configured to instruct the material handling vehicle to perform standard operating tasks and a simulation mode, wherein the vehicle controller is further configured to detect a triggering event to indicate when the vehicle controller is to transition between the standard mode and the simulation mode; 
	a simulation port having one or more pins; and 
	a simulation kit including:
		a simulation display; and
		a simulation controller in communication with the plurality of controls and the simulation display, wherein when the vehicle controller is in the simulation mode, the simulation controller is configured to simulate operation of the material handling vehicle on the simulation display in response to manipulation of at least one of the plurality of via the simulation port. 

Claim 2.  	(Cancelled) 

Claim 3. 	(Cancelled) 

Claim 4.	(Previously presented) The material handling vehicle simulation system of claim 1, wherein the triggering event comprises actuating a switch.

Claim 5.	(Previously presented) The material handling vehicle simulation system of claim 1, wherein the triggering event comprises connecting the simulation controller to the vehicle controller followed by actuating a switch.

Claim 6.	(Original) The material handling vehicle simulation system of claim 1, wherein the simulation kit further comprises a performance capture device in communication with the simulation controller and configured to monitor a position of at least a portion of an operator. 
	
Claim 7.	(Original) The material handling vehicle simulation system of claim 6, wherein the performance capture device is in the form of a camera.



Claim 9.	(Original) The material handling vehicle simulation system of claim 1, wherein the vehicle controller is configured to communicate output signals from the plurality of controls to the simulation controller.

Claim 10. 	(Cancelled) 

Claim 11.	 (Cancelled) 

Claim 12.	(Original) The material handling vehicle simulation system of claim 1, wherein the material handling vehicle includes at least one component configured to provide haptic feedback to an operator, when the vehicle controller is in the simulation mode. 

Claim 13.	(Original) The material handling vehicle simulation system of claim 1, wherein the simulation display comprises virtual reality goggles. 

Claim 14.	(Previously presented) The material handling vehicle simulation system of claim 1, wherein the simulation controller is configured to alter a camera angle and a simulated position displayed by virtual reality goggles based on a position of an operator, when the vehicle controller is in the simulation mode.

Claim 15.	(Original) The material handling vehicle simulation system of claim 1, wherein the simulation controller is integrated into a simulation kiosk.

Claim 16.	(Original) The material handling vehicle simulation system of claim 15, wherein the simulation kiosk includes a kiosk display configured to reflect the simulation display. 

Claim 17.	(Original) The material handling vehicle simulation system of claim 15, wherein the simulation kiosk includes a performance capture device in communication with the simulation controller and configured to monitor a position of at least a portion of an operator.

Claim 18.	(Currently Amended) A simulation kit configured to interact with a material handling vehicle having a vehicle controller, a simulation port in communication with the vehicle controller, and a plurality of controls in communication with the vehicle controller, the simulation kit comprising:
	a simulation display; 
	a performance capture device configured to monitor a position of at least a portion of an operator positioned within the material handling vehicle; and
	a simulation controller configured to connect to the vehicle controller via the simulation port, wherein when the simulation controller is connected to the simulation port via one or more pins in the simulation port, the simulation controller is configured to 

Claim 19.	(Original) The simulation kit of claim 18, wherein the performance capture device is in the form of a camera.

Claim 20.	(Original) The simulation kit of claim 18, wherein the performance capture device is in the form of an infrared sensor. 

Claim 21.	(Cancelled)

Claim 22.	(Original) The simulation kit of claim 18, wherein the simulation display comprises virtual reality goggles. 

Claim 23.	(Original) The simulation kit of claim 22, wherein the simulation controller is configured to alter a camera angle and a simulated position displayed by virtual reality goggles in the simulated environment based on a position of an operator monitored by the performance capture device.



Claim 25.	(Original) The simulation kit of claim 24, wherein the simulation kiosk includes a kiosk display configured to reflect the simulation display. 

Claim 26.	(Original) The simulation kit of claim 24, wherein the performance capture device is coupled to the simulation kiosk.

Claim 27.	(Currently Amended) A method for material handling vehicle simulation using a material handling vehicle, the material handling vehicle including a plurality of controls and a simulation port having one or more pins, wherein the material handling vehicle is operable in a standard mode where the material handling vehicle is configured to perform standard operating tasks and a simulation mode, the method comprising:
	connecting a simulation controller to the simulation port, the simulation controller in communication with a simulation display;
	upon connecting the simulation controller to the simulation port, triggering the material handling vehicle to transition from the standard mode to the simulation mode; and 
	simulating operation of the material handling vehicle in a simulated environment on the simulation display in response to an operator manipulating at least one of the plurality of controls. 

Claim 28.	(Previously presented) The method of claim 27, wherein triggering the material handling vehicle to transition from the standard mode to the simulation mode comprises:
	detecting the connection between the simulation controller and the simulation port on the material handling vehicle.

Claim 29.	(Previously presented) The method of claim 27, further comprising:
	providing a message from the simulation controller to a vehicle controller requesting confirmation that the material handling vehicle is to be placed into the simulation mode.

Claim 30.	(Previously presented) The method of claim 29, further comprising:
	indicating, in response to the provided message, that the material handling vehicle is to transition into the simulation mode; and
	upon indicating that the material handling vehicle is to transition to the simulation mode, transitioning the material handling vehicle from the standard mode to the simulation mode.

Claim 31.	(Previously presented) The method of claim 29, further comprising:
	communicating information relating to a type and operational capabilities of the material handling vehicle from the vehicle controller to the simulation controller. 


	a material handling vehicle including:
		a plurality of controls operable to manipulate the material handling vehicle to perform a desired operation; 
		a simulation port; and
		a vehicle controller in communication with the plurality of controls and the simulation port, wherein the vehicle controller is configured to selectively transition between a standard mode where the vehicle controller is configured to instruct the material handling vehicle to perform standard operating tasks and a simulation mode; and
	a simulation kit including:
		a simulation display;
		an AC to DC converter; and
		a simulation controller in communication with the simulation display and the plurality of controls, wherein when the vehicle controller is in the simulation mode, the plurality of controls and the vehicle controller are configured to receive power from the AC to DC converter. 

Claim 33.	(Cancelled) The material handling vehicle simulation system of claim 32, wherein the AC to DC converter is configured to receive power from a power supply independent from a vehicle battery. 



Claim 35.	(Cancelled) The material handling vehicle simulation system of claim 34, wherein the inline fuse is configured to prevent the vehicle motor from drawing a current greater than a predetermined simulation value from the power supply. 

Claim 36.	(Cancelled) The material handling vehicle simulation system of claim 35, wherein the simulation port further comprises a primary circuit and a redundant circuit.

Claim 37.	(Cancelled) The material handling vehicle simulation system of claim 36, wherein the vehicle controller is configured to confirm that the redundant circuit and the primary circuit are simultaneously one of open or closed prior to instructing the material handling vehicle to perform one of the standard operating tasks or the simulation mode.


REASONS FOR ALLOWANCE
Claims 1, 4-9, 12-20, 22-31 are allowed.  The following is an examiner’s statement of reasons for allowance: the Examiner indicated allowable subject matter in a phone interview of 3/26/21, which the Applicant agreed and is hereby entered via Examiner’s Amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398.  The examiner can normally be reached on Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715